Name: 82/609/EEC: Council Decision of 28 July 1982 amending the Internal Agreement of 1979 on the financing and administration of Community aid
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-08-23

 Avis juridique important|31982D060982/609/EEC: Council Decision of 28 July 1982 amending the Internal Agreement of 1979 on the financing and administration of Community aid Official Journal L 247 , 23/08/1982 P. 0030 - 0031++++( 1 ) OJ NO L 347 , 22 . 12 . 1980 , P . 210 . ( 2 ) SEE PAGE 26 OF THIS OFFICIAL JOURNAL . ( 3 ) OJ NO L 24 , 30 . 1 . 1982 , P . 2 . COUNCIL DECISION OF 28 JULY 1982 AMENDING THE INTERNAL AGREEMENT OF 1979 ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 82/609/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE INTERNAL AGREEMENT OF 1979 ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 1 ) , AS LAST AMENDED BY THE INTERNAL AGREEMENT OF 16 DECEMBER 1980 ( 2 ) , HEREINAFTER CALLED THE " 1979 INTERNAL AGREEMENT " , AND IN PARTICULAR ARTICLES 1 ( 2 ) ( B ) , 17 ( 5 ) AND 22 ( 5 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS BY REASON OF ITS ACCESSION TO THE EUROPEAN ECONOMIC COMMUNITY ON 1 JANUARY 1981 THE HELLENIC REPUBLIC MUST CONTRIBUTE TO THE FINANCING OF THE FIFTH EUROPEAN DEVELOPMENT FUND AND BE REPRESENTED ON THE EDF COMMITTEE AND THE ARTICLE 22 COMMITTEE ; WHEREAS THE DISTRIBUTION OF CONTRIBUTIONS AS LAID DOWN IN THE 1979 INTERNAL AGREEMENT SHOULD BE AMENDED WITH EFFECT FROM 1 JANUARY 1981 ; WHEREAS THE WEIGHTING OF VOTES AS SET OUT IN THAT AGREEMENT SHOULD ALSO BE AMENDED ; WHEREAS THE AGREEMENT ON THE ACCESSION OF THE REPUBLIC OF ZIMBABWE TO THE SECOND ACP-EEC CONVENTION ( 3 ) ENTERED INTO FORCE ON 1 MARCH 1982 ; WHEREAS FOLLOWING THE ENTRY INTO FORCE OF THE INTERNAL AGREEMENT OF 16 DECEMBER 1980 THE DISTRIBUTION OF CONTRIBUTIONS LAID DOWN IN THE 1979 INTERNAL AGREEMENT SHOULD BE ADJUSTED WITH EFFECT FROM 1 MARCH 1982 , HAS DECIDED AS FOLLOWS : ARTICLE 1 WITH EFFECT FROM 1 JANUARY 1981 , ARTICLE 1 ( 2 ) ( A ) OF THE 1979 INTERNAL AGREEMENT SHALL BE REPLACED BY THE FOLLOWING : " ( A ) THE FUND SHALL CONSIST OF 4 636 MILLION ECU , TO BE FINANCED BY THE MEMBER STATES AS FOLLOWS : BELGIUM * 269 815 200 ECU ( 5.82 % ) , DENMARK * 114 509 200 ECU ( 2.47 % ) , FEDERAL REPUBLIC OF GERMANY * 1 294 317 200 ECU ( 27.92 % ) , GREECE * 62 122 400 ECU ( 1.34 % ) , FRANCE * 1 171 053 600 ECU ( 25.26 % ) , IRELAND * 27 352 400 ECU ( 0.59 % ) , ITALY * 525 722 400 ECU ( 11.34 % ) , LUXEMBOURG * 9 272 000 ECU ( 0.20 % ) , NETHERLANDS * 338 428 000 ECU ( 7.30 % ) , UNITED KINGDOM * 823 353 600 ECU ( 17.76 % ) . " ARTICLE 2 WITH EFFECT FROM 1 MARCH 1982 ARTICLE 1 ( 2 ) ( A ) OF THE 1979 INTERNAL AGREEMENT SHALL BE REPLACED BY THE FOLLOWING : " ( A ) THE FUND SHALL CONSIST OF 4 721 MILLION ECU , TO BE FINANCED BY THE MEMBER STATES AS FOLLOWS : BELGIUM * 274 762 200 ECU ( 5.82 % ) , DENMARK * 116 608 700 ECU ( 2.47 % ) , FEDERAL REPUBLIC OF GERMANY * 1 318 103 200 ECU ( 27.92 % ) , GREECE * 63 261 400 ECU ( 1.34 % ) , FRANCE * 1 192 524 600 ECU ( 25.26 % ) , IRELAND * 27 853 900 ECU ( 0.59 % ) , ITALY * 535 361 400 ECU ( 11.34 % ) , LUXEMBOURG * 9 442 000 ECU ( 0.20 % ) , NETHERLANDS * 344 633 000 ECU ( 7.30 % ) , UNITED KINGDOM * 838 449 600 ECU ( 17.76 % ) . " ARTICLE 3 ARTICLE 17 ( 3 ) OF THE 1979 INTERNAL AGREEMENT SHALL BE REPLACED BY THE FOLLOWING : " 3 . WITHIN THE EDF COMMITTEE , THE VOTES OF THE MEMBER STATES SHALL BE WEIGHTED AS FOLLOWS : BELGIUM * 6 DENMARK * 3 FEDERAL REPUBLIC OF GERMANY * 27 GREECE * 2 FRANCE * 24 IRELAND * 2 ITALY * 12 LUXEMBOURG * 1 NETHERLANDS * 8 UNITED KINGDOM * 17 " ARTICLE 4 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 28 JULY 1982 . FOR THE COUNCIL THE PRESIDENT O . MOELLER